       Case 1:18-cv-05385-SDG Document 208 Filed 11/05/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SANHO CORPORATION,
       Plaintiff,
                                                            Civil Action No.
                       v.
                                                           1:18-cv-05385-SDG
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC. ET AL,
       Defendant.

                                     ORDER

      Upon review of the information contained in the parties proposed

scheduling order, and with the benefit of a telephonic status conference with

counsel, the Court hereby enters the following schedule order:

  DATE                                            EVENT

 November 2, 2020           Parties file outstanding responsive pleadings


 November 16, 2020          Revised Initial Disclosures

 (continuing)               Fact Discovery


 November 18, 2020          Plaintiff's Supplemental Infringement Contentions


 December 18, 2020          Defendant's Supplemental Invalidity
                            Contentions/Response to Supplemental
                            Infringement Contentions
      Case 1:18-cv-05385-SDG Document 208 Filed 11/05/20 Page 2 of 3




January 8, 2021         Exchange of Proposed Claim Construction Terms


January 29, 2021        Exchange of Preliminary Constructions


February 12, 2021       File Joint Claim Construction Statement


February 26, 2021       Completion of Claim Construction Discovery


March 12, 2021          File Opening Claim Construction Briefs


April 2, 2021           File Responsive Claim Construction Briefs


TBD                     Claim Construction Hearing


June 4, 2021            Close of Fact Discovery


June 11, 2021           Initial Expert Witness Disclosures (on which party
                        bears burden of proof)

June 25, 2021           Initial Expert Witness Disclosures (on which
                        opposing party bears burden of proof)

July 9, 2021            Rebuttal Expert Witness Disclosures


July 12, 2021           Depositions of Experts Commence
      Case 1:18-cv-05385-SDG Document 208 Filed 11/05/20 Page 3 of 3




August 12, 2021         Depositions of Experts End


September 13, 2021      Summary Judgment Motions or Consolidated
                        Pretrial Order

September 27, 2021      Responses to Summary Judgment Motions


October 11, 2021        Replies to Responses to Motions for Summary
                        Judgment

TBD                     Daubert Motions


TBD                     Trial




    SO ORDERED this the 5th day of November 2020.


                                                Steven D. Grimberg
                                          United States District Court Judge
